



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.5 (2) of the
Criminal Code
shall continue.  These sections of
the
Criminal Code
provide:

486.5
(1) Unless an order is made under
    section 486.4, on application of the prosecutor, a victim or a witness, a judge
    or justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

Justice system participants

(2) On application of a justice system participant who
    is involved in proceedings in respect of an offence referred to in subsection
    486.2(5) or of the prosecutor in those proceedings, a judge or justice may make
    an order directing that any information that could identify the justice system
    participant shall not be published in any document or broadcast or transmitted
    in any way if the judge or justice is satisfied that the order is necessary for
    the proper administration of justice.

Limitation

(3) An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice if it is not the purpose of the
    disclosure to make the information known in the community.






CITATION:
R. v. Terpstra, 2011 ONCA 500





DATE: 20110707



DOCKET: C52463



COURT OF APPEAL FOR ONTARIO



Moldaver, MacPherson and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Anthony Terpstra



Appellant



J. Scott Cowan, for the appellant



Joanne K. Stuart, for the respondent



Heard and released orally: July 5, 2011



On appeal from the sentence imposed on June 28, 2010, by
          Justice John F. McGarry of the Superior Court of Justice, sitting with a
          jury.



ENDORSEMENT



[1]

The appellant was convicted of the offences of counselling murder and
    conspiracy to commit murder. His girlfriend and co-accused, Serrena Benninger,
    was convicted of the same offences. The offences related to a joint plan to
    hire a hitman to kill the appellants wife. The plan went awry when a man
    Benninger approached to provide assistance reported the plan to the police. A
    police officer went undercover, pretending to be a hitman, and met and
    communicated with both the appellant and Benninger about the plan. Videos,
    audio recordings, and text messages sealed their fate and a jury found them
    guilty of the two offences.

[2]

The trial judge sentenced the appellant to 6 years imprisonment, less
    six months credit for pre-trial custody and stringent bail conditions. He
    sentenced Benninger to 3.5 years, less 12 months credit for pre-trial custody
    and stringent bail conditions.

[3]

The appellant appeals his sentence. He submits that the trial judge
    erred in finding that he was the prime mover behind the offences and that he
    used Benninger as part of his plan to murder his wife. He contends that there
    should have been parity in the sentences for the two accused, which was the
    position taken by Crown counsel in his sentencing submissions.

[4]

We do not accept these submissions. The appellant was the prime mover in
    the plan  the intended victim was his wife, the motive was greed (to avoid the
    financial consequences of a divorce), and the appellant advanced the money for
    the planned execution. Moreover, the appellant chose to involve his girlfriend,
    who the trial judge found to be vulnerable, in virtually every aspect of the
    scheme  i.e. he used her. Finally, the fact that the intended victim was the
    appellants wife and the mother of his two children justifies, in itself, a
    higher sentence than the one imposed on his girlfriend.

[5]

Leave to appeal sentence is granted and the appeal from sentence is
    dismissed.

M.J.
    Moldaver J.A.

J.C.
    MacPherson J.A.

G.J.
    Epstein J.A.


